Citation Nr: 0532554	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-23 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether VA received new and material evidence to reopen a 
claim of entitlement to service connection for right ankle 
fusion, status post poliomyelitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The August 2003 rating decision on appeal did not explicitly 
address whether new and material evidence was submitted to 
reopen this previously denied claim.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence was submitted.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Thus, the issue on 
appeal has been recharacterized as shown above.


FINDINGS OF FACT

1.  The RO gave the veteran an opportunity to participate 
fully in the collection of evidence to support his claim and 
obtained all relevant evidence necessary for an equitable 
disposition of the veteran's appeal. 
 
2.  In February 1969, VA denied the veteran's claim for 
service connection for right ankle fusion, status post 
poliomyelitis.  The veteran was informed in writing of the 
adverse determination and his appellate rights, but did not 
submit a notice of disagreement with the adverse decision.

3.  Evidence added to the record since February 1969 is new 
but does not relate an an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  VA met its duties to notify and to assist the veteran.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2005).

2.  The February 1969 rating decision denying service 
connection for right ankle fusion, status post poliomyelitis, 
is final, and new and material evidence has not been 
presented or secured to reopen the claim.  38 U.S.C.A. §§ 
5108, 7104, 7105(c) (West 2002);  38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen his claim for service connection 
for right ankle fusion, status post poliomyelitis.  He 
contends that his condition was aggravated in 1968 during 
basic training, after which he was medically discharged from 
the Army.  The veteran's statements, his service medical 
records, and his VA medical records have been reviewed.  His 
claim fails, because he has submitted no new and material 
evidence since the February 1969 rating decision denying his 
claim.

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108 (West 
2002), which provides that, if new and material evidence is 
presented or secured with respect to a denied claim, then the 
Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted, "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).  

Here, the RO adjudicated the veteran's claim for service 
connection for right ankle fusion, status post poliomyelitis, 
on the merits on a direct basis without considering the 
preliminary issue of whether he had submitted new and 
material evidence to reopen the claim.  As noted, when there 
is a prior final decision regarding a claim, the question of 
whether there is new and material evidence to reopen the 
claim is implicated.  Bernard v. Brown, 4 Vet. App. 384, 392 
(1993).  Although there are two separate questions to 
address, they are components of a single claim for service 
connection.  Id.  The Board will consider the issue of new 
and material evidence, because it is part of the same 
"matter" of whether the veteran is entitled to service 
connection for his disability.  Id. at 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. § 
7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Essentially, a denial is 
final when the veteran submits no communication indicating 
disagreement with the denial within one year after the date 
of notice thereof.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).

The veteran's attempt to reopen his claim for service 
connection for right ankle fusion, status post poliomyelitis 
from which the current appeal stems was filed in May 2003.  
In February 1969, the RO initially denied the original 
service connection claim.  That month, the RO notified the 
veteran that it had denied his claim for service connection 
for a right leg condition.  The veteran did not initiate an 
appeal within one year of the date of that notice of 
decision.  

The February 1969 decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).  In July 1993, 
the veteran attempted to reopen the matter by filing a claim 
for service connection with regard to the right leg and right 
ankle, but the RO denied it as a duplicative claim in an 
August 1993 letter.  In May 2003, the veteran filed the 
present claim for a right ankle disability.  Once a claim has 
been disallowed, that claim will not later be reopened and 
allowed based solely upon the same factual basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the 
veteran presents new and material evidence of the previously 
disallowed claim, then the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  Id.

When a claim to reopen is presented, a two-step analysis is 
performed.  

The first step is a determination of whether evidence 
presented or secured since the last final denial of the claim 
is "new and material."  See 38 U.S.C.A. § 5108 (West 2002); 
Elkins v. West, 12 Vet. App. 209, 218-219 (1999) (en banc); 
Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 1998).  
New and material evidence is evidence not previously 
submitted to agency decision-makers, which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; is 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2005).  

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the entire record, after ensuring that 
the duty to assist has been fulfilled. In order for evidence 
to be sufficient to reopen a previously denied and final 
claim, it must be both new and material.  If the evidence is 
not material, the inquiry ends and the claim cannot be 
reopened.  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence received since the last final denial of the 
claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

Analysis of Claim to Reopen

In February 1969, the RO denied the claim for service 
connection for a right leg disability on the basis that the 
disability preexisted service and made the veteran unfit for 
induction.  The evidence before the RO included the veteran's 
claim and his service medical records, which reflected the 
medical board examination and decision that disqualified him 
from service.  The medical board examination and report 
discussed the veteran's pre-service polio and its residual 
effects, which disqualified him from service.

Evidence added to the record since February 1969 includes the 
September 2003 allegation that the veteran's condition 
worsened due to his basic training.  In addition, VA medical 
records for the period of January 2003 through April 2003 
were added to the claim folder.  The VA records reflect the 
veteran's current complaints of pain and note the veteran's 
fixed right ankle and loss of motion.  These records also 
note that these conditions date back to childhood polio and 
note that there is no "progressive neuromuscular disorder."

The veteran's statement and the VA medical records are new in 
that they were not in the claims folder at the time of the 
February 1969 rating decision.  They simply document more 
recent complaints of, and medical care given for the same 
disorder noted in service as pre-existing service.  The new 
evidence does not raise a reasonable possibility of 
substantiating the claim; therefore, it is not material.  The 
information does not relate to an unestablished fact 
necessary to substantiate the claim - that being that his 
preexisting disorder was aggravated by active service.  

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish 
that, his right ankle disability is related to his active 
military service.  The Board does not doubt the sincerity of 
the veteran's belief in this claimed causal connection.  
However, as the veteran is not a medical expert, he is not 
qualified to express an opinion regarding any medical 
causation of or aggravation to his right ankle disability.  
Issues of aggravation of a medical disorder is a medical 
issue in the province of individuals qualified to opine on 
aggravation by virtue of training, education, or other 
specialized knowledge.  See Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997) (In general, evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation alone is competent.); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons; however, lay evidence is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.).

The veteran did not submit any evidence of in-service 
aggravation of his right ankle disability.  The medical 
reports submitted since February 1969 do not bring to the 
record new and material evidence of aggravation during 
military service.  Because no new or material evidence has 
been submitted, the claim fails.

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. § 3.159(b).  

In particular, VA must notify the veteran of the following:  
(1) any information and evidence needed to substantiate the 
claim; (2) which information the veteran is expected to 
provide to VA; (3) which information VA will attempt to 
obtain on the veteran's behalf; and (4) the requirement that 
the veteran submit to VA any pertinent evidence in his 
possession.  38 C.F.R. § 3.159(b)(1).

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 1112 (2004).  

In June 2003, prior to the August 2003 rating decision that 
is the subject of this appeal, VA sent the veteran a letter 
explaining what evidence VA was seeking from the veteran, and 
explaining what evidence VA would attempt to obtain.  The 
letter also explained that it is the veteran's responsibility 
to support his claim with appropriate evidence, thus 
essentially asking the veteran to submit any pertinent 
evidence in his possession.  This letter satisfied the notice 
requirement with regard to everything but the explanation of 
all evidence necessary to substantiate the veteran's claim.

In October 2003, a second letter was sent to the veteran that 
did explain that VA needed evidence of an in-service 
incurrence or aggravation to substantiate the claim.  The 
October 2003 letter also requested that the veteran provide 
medical evidence of treatment in service or continued 
treatment since service for his right ankle disability.

The April 2004 Statement of the Case (SOC) explained to the 
veteran the requirements to substantiate a claim for service 
connection and aggravation, as well as explain VA's duties to 
notify and assist the veteran.

It is acknowledged that notice of any information and 
evidence needed to substantiate the claim was untimely, 
however, the untimeliness was not prejudicial to the 
veteran's appeal.  Any defect with respect to the timing of 
the notice requirement was harmless error.  The appellant was 
furnished content-complying notice and proper subsequent VA 
process, thus curing any error in the timing.  See Pelegrini, 
18 Vet. App. 1112.  The veteran was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.

VA's duty to assist a veteran in substantiating his claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) has also 
been satisfied.  The duty to assist contemplates that VA will 
help a veteran obtain relevant records, whether or not the 
records are in federal custody.  The record here includes the 
service medical records and VA medical records, which have 
been reviewed.  VA's October 2003 letter explained to the 
veteran the need for medical evidence of an in-service 
incurrence or aggravation, but the veteran did not report the 
existence of additional relevant medical records to be sought 
by VA.  Therefore, the Board concludes that VA has met its 
duty to assist obligations.

ORDER

New and material evidence was not submitted to reopen the 
veteran's finally denied claim of service connection for 
right ankle fusion, status post poliomyelitis; thus, the 
appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


